Exhibit 99.1 NORTH AMERICAN ENERGY PARTNERS INC. Annual Meeting of Shareholders of North American Energy Partners Inc. (the “Corporation”) September 18, 2013 REPORT OF VOTING RESULTS National Instrument 51-102 – Continuous Disclosure Obligations Section 11.3 In respect of the annual meeting of holders of common shares (“Shareholders”) of North American Energy Partners Inc. (the “Corporation”) held on September 18, 2013 (the “Meeting”), the following sets forth a brief description of the matters which were voted upon at such Meeting and the outcome of the vote: Description of Matter Outcome of Vote Votes For Votes Withheld 1.The election of each of the following persons as directors of the Corporation to hold office until the next annual meeting of shareholders or until their successors are elected or appointed (separate votes on each nominee): Martin R. Ferron Passed (99.69%) (0.31%) Carl F. Giesler, Jr. Passed (99.76%) (0.24%) Ronald A. McIntosh Passed (94.37%) (5.63%) William C. Oehmig Passed (99.56%) (0.44%) Allen R. Sello Passed (99.69%) (0.31%) Jay W. Thornton Passed (99.69%) (0.31%) Peter W. Tomsett Passed (99.69%) (0.31%) K. Rick Turner Passed (99.22%) (0.78%) 2.The appointment of KPMG LLP, Chartered Accountants, as auditors of the Corporation to hold office until the close of the next annual meeting of shareholders or until their successors are appointed and the authorization of the directors to fix their remuneration. Passed (99.76%) (0.24%)
